Citation Nr: 0635872	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  03-34 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to May 
1946.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to an August 2002 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA). Appeal to the Board was perfected. 


FINDING OF FACT

The veteran does not have a current diagnosis of asbestosis.


CONCLUSION OF LAW

The criteria for service connection for asbestosis have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).  

The veteran contends that he has asbestosis as a result of 
in-service asbestos exposure aboard the U.S.S. Poole, 
including when it was decommissioned.  He denies being 
exposed to asbestos outside of service.  See May 2005 
transcript; November 2001 and December 2001 statements in 
support of claim; October 2002 notice of disagreement (NOD); 
October 2003 VA Form 9.  

The veteran's service personnel records show that he served 
on board the U.S.S. Poole and the U.S.S. Crow as a seaman.  
There is no indication in the personnel records as to whether 
the veteran was exposed to asbestos in any of these duty 
assignments, and the veteran concedes this point.  
Information provided by the U.S. Department of the Navy, 
however, indicates that a seaman would have a "[m]inimal" 
probability of asbestos exposure.  See VA Memorandum dated 
May 2002; August 2002 rating decision; September 2003 
statement of the case (SOC); May 2005 and July 2005 
supplemental SOCs(SSOCs).

Medical records dated September 2000 contain x-ray findings 
consistent with ILO classification S-S, 1-0 and a diagnosis 
of asbestosis.  The radiologist, Dr. Levine, stated that the 
combination of findings is diagnostic of previous 
occupational exposure to asbestos dust indicating asbestosis.  

The veteran underwent a VA compensation and pension (C&P) 
miscellaneous respiratory diseases examination in February 
2006, at which time his claims file was reviewed.  The 
veteran indicated that he performed general maintenance such 
as cleaning and painting while aboard ship in service, but 
denied doing any electrical work, plumbing, carpentry, 
welding, or general construction.  He reported working for 
General Electric (GE) for 40 years.  The veteran indicated 
that he had filed a claim for compensation after chest x-rays 
offered by GE as a screening device in 2000 came back 
abnormal and because he found out that some of the other men 
with whom he served had asbestos-related problems.  The 
veteran denied ever being seen by a pulmonary physician, ever 
officially being diagnosed with asbestosis, and ever having 
PFTs or a CT scan of the chest performed.  He reported 
shortness of breath a few years ago, but denied that any 
treatment was rendered by his family physician.  The veteran 
also reported some dyspnea over the past five years, but 
denied any chronic cough, wheezing, chest discomfort or 
edema.  He also denied significant sleep disturbance or 
daytime somnolence, any significant weight loss or gain, 
fevers, chills, night sweats, or hemoptysis.  The veteran 
indicated that there has been no treatment for any kind of 
pulmonary condition and that there has been no pulmonary 
malignant disease.  The VA examiner ordered a chest x-ray and 
pulmonary function tests (PFTs), but made no diagnosis 
pending these results.  

A chest x-ray taken in February 2006 revealed that the 
veteran's lungs were clear of any current inflammatory 
process, although they were a little hyper-expanded, the 
diaphragm was slightly low and flattened, and there was a 
very small amount of pleural thickening laterally on the 
right side.  A few tiny nodular densities in the right lung 
that looked like very small scars were noted, but the 
radiologist reported that they should be of no clinical 
significance.  The heart appeared normal in size.  Pulmonary 
vasculature extending down from the right hilar region was a 
bit shaggy in appearance, probably a reflection of a small 
amount of chronic or recurrent bronchitis; the vasculature 
was only slightly accentuated behind the left side of the 
heart shadow on the posterior-anterior (PA) film.  The 
radiologist opined that asbestos exposure is probably the 
best explanation for the minor pleural abnormalities on the 
right, which should not be of any current clinical 
significance.  The radiologist also noted the presence of a 
small amount of chronic obstructive pulmonary disease (COPD) 
with some components of emphysema and chronic bronchitis, 
which most likely is the cause of any shortness of breath the 
veteran might have.  There was no sign of any acute process 
and no tumor identified.  PFTs conducted in April 2006 
revealed normal spirometry, lung volumes, gas transfer and 
resting oximetry.  

A June 2006 addendum to the VA C&P examination reported that 
there is no diagnosis of asbestosis, while noting the minor 
abnormalities found on the veteran's chest x-ray.  The VA 
examiner indicated that these abnormalities may be consistent 
with past asbestos exposure, but clearly stated that this is 
different from a diagnosis of asbestosis.  The examiner 
reported that taken together, the examination, chest x-ray 
and PFTs do not lead to the conclusion of a diagnosis of 
asbestosis.  

The medical evidence of record does not support the claim for 
entitlement to service connection for asbestosis.  The Board 
acknowledges that an impression of asbestosis was made in 
September 2000.  The veteran does not, however, currently 
suffer from asbestosis, and the VA examiner clearly reported 
that minor abnormalities that might be consistent with past 
asbestos exposure is different from a diagnosis of 
asbestosis.  See June 2006 addendum to February 2006 VA C&P 
examination report.  In the absence of a current disability, 
service connection for asbestosis is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Prior to the August 2002 rating decision that is the subject 
of this appeal, the veteran was advised of the necessary 
evidence to substantiate his claim; that the RO would assist 
him in obtaining additional information and evidence; and of 
the responsibilities on both his part and VA's in developing 
the claim.  See November 2001 RO letter.  A September 2003 
SOC later informed him of the need to send any pertinent 
evidence in his possession.  As such, VA fulfilled its 
notification duties.  Quartuccio, 16 Vet. App. At 187.  The 
veteran was also provided notice of the appropriate 
disability rating and effective date of any grant of service 
connection in a July 2006 SSOC.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the relevant service and private treatment records 
have been obtained.  The veteran was also afforded an 
appropriate VA examination as required by the November 2005 
remand.  The record does not suggest the existence of 
additional, pertinent evidence that has not been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Service connection for asbestosis is denied.  


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


